UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
RICHARD FERNANDEZ,

                                   Plaintiff,                      ORDER

                 -against-                                         17-CV-6774 (RLM)

JOSEPH’S DELI & GROCERY INC., et al.,

                                    Defendants.
---------------------------------------------------------------x

ROANNE L. MANN, CHIEF UNITED STATES MAGISTRATE JUDGE:

        By letter-motion filed on January 16, 2019, plaintiff moves to compel defendant Itay

Hay Jajaj to comply with a subpoena requiring him to testify at a deposition, in connection

with post-judgment discovery. See Motion to Compel (Jan. 16, 2019), Electronic Case Filing

Docket Entry #25. However, plaintiff has not demonstrated that the subpoena was properly

served. The subpoena attached to plaintiff’s motion required Mr. Jajaj to appear for his

deposition on November 14, 2018, while the affidavit of service states only that a “Good faith

letter” and “Exhibit” were served on Mr. Jajaj on December 20, 2018; copies of that letter and

exhibit have not been supplied to the Court, nor has plaintiff filed proof of service of the

referenced subpoena. Accordingly, plaintiff’s motion to compel is denied without prejudice.

        Nevertheless, Mr. Jajaj is warned that he must comply with a validly served subpoena

or he could be subject to contempt proceedings for failure to respond to the subpoena. If he is

found to be in contempt of a subpoena, he would be subject to sanctions, including imposition

of a monetary fine, attorneys' fees and costs.
       Counsel for plaintiff must promptly mail a copy of this Order to Mr. Jajaj and file

proof of service.

       SO ORDERED.

Dated: Brooklyn, New York
      January 18, 2019


                                    /s/       Roanne L. Mann
                                    ROANNE L. MANN
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                               2
